Citation Nr: 0100329	
Decision Date: 01/06/01    Archive Date: 01/11/01

DOCKET NO.  97-23 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include small airways obstruction and esophageal 
reflux, on a direct basis and as an undiagnosed illness.

2.  Entitlement to service connection for a left elbow 
disorder, to include bursitis, on a direct basis and as an 
undiagnosed illness.

3.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome, on a direct 
basis and as an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1962 to 
September 1966 and from November 1990 to July 1991.  The 
record indicates that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War from 
January 1991 to May 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating action of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The claims folder was subsequently transferred to 
the RO in Cheyenne, Wyoming.  

Initially, the Board notes that the veteran has consistently 
asserted throughout the claims adjudication process that his 
lung problems, problems with his left elbow, and his stomach 
problems were a result of his service in the Persian Gulf.  
Accordingly, the Board will not consider the veteran's first 
period of service, from September 1962 to September 1966, in 
its discussion of the veteran's claim for service connection 
in this instance.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to all three issues has been 
obtained.

2.  The record shows that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.

3.  The evidence of record shows that the veteran's 
subjective symptoms regarding his alleged respiratory 
disorder, left elbow disorder, and gastrointestinal disorder 
have been medically-attributed to diagnosed disorders.  The 
record does not establish that these diagnosed disorders were 
incurred in service.


CONCLUSIONS OF LAW

1.  A respiratory disorder, to include small airways 
obstruction and esophageal reflux, was not incurred in 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 1991); 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2000).

2.  A left elbow disorder, to include bursitis, was not 
incurred in service.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. § 1110 
(West 1991); 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.303, 3.317 (2000).

3.  A gastrointestinal disorder, to include irritable bowel 
syndrome, was not incurred in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, ___ (2000) (to be codified as amended at 38 U.S.C. § 
5107); 38 U.S.C.A. § 1110 (West 1991); 38 U.S.C.A. § 1117 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

I.  Pertinent Law and Regulations

Service connection connotes many factors, but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d) (2000).

Specifically, as to claims for service connection for 
undiagnosed illnesses, VA shall pay compensation to a Persian 
Gulf War veteran who exhibits objective indications of 
chronic disability, which results from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001, and by history, physical examination, and 
laboratory test such disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.317(a)(1) (2000).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Omen, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. § 3.317(d).  

"Objective indications of chronic disability" includes both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of 
chronicity will be measured from the earliest date on which 
the pertinent evidence establishes that the signs or symptoms 
of the disability first became manifest.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms which may be manifestations 
of undiagnosed illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper and lower); sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(5).  

Where there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107).  

II.  Factual Background

The veteran's service medical records pertaining to his 
second period of active service, from November 1990 to July 
1991, were negative for any complaints or treatment of a 
respiratory disorder or a left elbow disorder.  Although the 
records were also negative for any treatment of a 
gastrointestinal disorder, the May 1991 outprocessing 
examination noted that he had a history of diarrhea, the 
symptoms of which had now stopped.  The veteran also reported 
a history of stomach or belly pain, nausea, diarrhea, or 
bloody bowel movements upon his Southwest Asia 
Demobilization/Redeployment Medical Evaluation, but no 
clinical findings were attached.

The report of the April 1992 VA general medical examination 
was negative for any pertinent subjective complaints or 
clinical findings as to a respiratory disorder, a left elbow 
disorder, and a gastrointestinal disorder.

Private medical records (dated from September 1992 to July 
1997) did not reference the veteran's service, in general, or 
his service in the Persian Gulf War, specifically.  These 
records did note a history of chronic diarrhea and of a 
chronic cough and reflected the diagnoses of bronchitis and 
seasonal allergies.

VA treatment records (dated from May 1993 to August 1997) 
noted that the veteran served in the Persian Gulf War.  These 
records also reflected his complaints of continued diarrhea, 
as well as a history of irritable bowel syndrome and of 
reflux. 

The veteran underwent a Persian Gulf War Registry examination 
in July 1993.  He reported a history of intermittent chronic 
loose stools, a chronic cough, and having bumped his left 
elbow numerous times that was now chronically tender.  The 
examination report also noted that the veteran had seasonal 
allergies.  Subsequent to physical examination, the diagnoses 
were left olecranon bursitis, seasonal allergies, and 
functional irritable bowel syndrome.

A May 1996 VA general medical examination report reflected 
the veteran's service in the Persian Gulf and noted that the 
veteran was heavily exposed to burning oil fires and possible 
toxic smoke from spent uranium shells.  The veteran reported 
a case of severe diarrhea and dysentery toward the end of his 
assignment over there.  It was also noted that the veteran 
worked in a bottling plant and as a volunteer firefighter.  
The veteran stated that he had had no lung problems prior to 
serving in Desert Storm, but now he had a cough, congestion, 
and episodes of difficulty breathing.  There was no blood and 
no overt chest pain.  The veteran was aware of a subjective 
decrease in his ability to breathe.  The veteran also stated 
that both elbows, but particularly the left, were frequently 
bumped and injured while working in helicopters.  The 
examiner indicated that one of these episodes sounded like 
olecranon bursitis.  The veteran also reported that he had 
had severe diarrhea and dysentery, which lasted two to three 
weeks with 20 to 30 bowel movements a day and had tapered off 
over a two to three month period.  Currently, the veteran had 
diarrhea every three to eight months, with a constant soft 
bowel and anal itching.  The veteran stated that he had been 
found to have a parasite.  The examiner noted that recent 
stool tests had found no evidence of parasites.  Subsequent 
to physical examination and a pulmonary functions test, the 
pertinent impressions included marked decrease of pulmonary 
function in three years, although still normal; intermittent 
olecranon bursitis of the left elbow; and history of chronic 
intermittent diarrhea every six months for two to three 
months, without firm etiologic diagnosis.

The veteran was afforded another VA general medical 
examination in January 1997.  He was currently employed as a 
maintenance engineer and had lots of chemical exposures, 
including ammonia.  The veteran stated that at that time, he 
noticed that it was hard to breathe and that he had to leave 
the area.  This occurred at work maybe one a week, but his 
exposures were not too severe.  The veteran also worked as a 
volunteer firefighter and that he had had numerous episodes 
of smoke exposure.  The veteran's service in the Persian Gulf 
was noted.  The veteran reported having had problems with 
chronic diarrhea soon after his return from the Persian Gulf, 
and he was later diagnosed with giardiasis.  Presently, the 
veteran complained of some intermittent episodes of diarrhea, 
as well as a chronic cough.  Historically, it was noted that 
the veteran had had some pulmonary functions tests that at 
times had shown normal spirometry and at other times showed a 
bit of a restrictive process.  Another pulmonary function 
test was ordered, which showed a possible small airways 
obstruction.  The examiner stated that the veteran had a 
history of reflux, which he believed probably explained most 
of the veteran's gastrointestinal complaints.  The examiner 
did not comment on the veteran's left elbow.

The report of the February 1998 VA examination specified that 
the examiner reviewed the claims folder and the previous 
examination reports for the examination.  The veteran was 
currently employed as a maintenance engineer and was also a 
volunteer firefighter.  He has military service in the 
Persian Gulf.  The veteran reported that he developed 
problems with chronic diarrhea after returning from the 
Persian Gulf.  Historically, the examiner noted that the 
veteran had been diagnosed with irritable bowel syndrome.  
Currently, the veteran complained of a chronic cough and some 
chest discomfort that was associated with esophageal reflux.  
Subsequent to a systems review and physical examination, the 
examiner stated that the veteran had esophageal reflux, which 
was the cause of the veteran's chest pain, congestion, 
coughing, shortness of breath, and variable pulmonary 
functions tests.  The veteran's esophageal reflux was not 
associated with environmental exposures in the Persian Gulf.  
An x-ray study of the veteran's elbow showed no abnormality.  
The examiner stated that the veteran's aches and pains were 
due to degenerative joint disease and the aches and pains 
that people got as they approached middle age.  The examiner 
did not further comment on the veteran's irritable bowel 
syndrome.

An October 1996 statement from the veteran's wife indicated 
that the veteran never had stomach problems prior to going to 
the Gulf.  Now, he had diarrhea about once a month, and he no 
longer loved to eat and try new foods.  The veteran also had 
an unproductive cough.

III.  Analysis

As discussed above, service connection connotes many factors, 
but basically it means that the facts, shown by evidence, 
establish that a particular injury or disease that results in 
disability was incurred coincident with service.  
38 C.F.R. § 3.303(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The Board recognizes the veteran's contentions that he has 
had respiratory problems, problems with his left elbow, and 
gastrointestinal problems since his return from the Persian 
Gulf.  Additionally, the Board recognizes that the duty to 
assist includes investigating all possible in-service causes 
of disability, including those unknown to the veteran.  
Schroeder v. West, 212 F.3d 1265, 1270-71 (Fed. Cir. 2000).  
However, in this instance, the facts (the evidence of record) 
do not establish that the veteran's claimed respiratory 
disorder, left elbow disorder, and gastrointestinal disorder 
were incurred in service, including as an undiagnosed illness 
due to service in the Persian Gulf.

The Board will first consider each claim on a direct basis.  
With respect to the veteran's claimed respiratory disorder, 
the Board notes that the veteran's service medical records 
are negative for any related complaints, treatment, or 
diagnoses.  Post-service, the clinical evidence of record 
reflects the diagnoses of bronchitis, seasonal allergies, 
possible small airways obstruction, and esophageal reflux.  
As to these diagnoses, none of the clinical evidence of 
record indicates or suggests that they, or any one, are 
related to the veteran's service.  In effect, although the 
record reflects the veteran's assertions and those of his 
wife that his claimed respiratory disorder (including his 
cough) is related to service, the other evidence of record 
fails to substantiate this aspect of the veteran's claim.  
Indeed, the clinical evidence of record even suggests that 
the veteran's claimed respiratory disorder might result from 
the veteran's current occupation as a maintenance engineer or 
from his volunteer firefighting.  Further, upon VA 
examination in February 1998, the VA examiner stated that the 
veteran's esophageal reflux was not associated with 
environmental exposures in the Persian Gulf.  Therefore, as 
to the veteran's claimed respiratory disorder, nothing of 
record substantiates the veteran's claim for service 
connection.

With respect to the veteran's left elbow disorder, the record 
reflects the veteran's statements that he frequently bumped 
and injured his left elbow in the helicopters, while in the 
Persian Gulf, but the Board notes that the veteran's service 
medical records are negative for any related complaints, 
treatment, or diagnoses, as is the veteran's May 1991 
outprocessing examination.  Post-service, the clinical 
evidence of record reflects the diagnoses of bursitis of the 
left elbow and degenerative joint disease.  As to these two 
diagnoses, the Board notes that none of the clinical evidence 
of record relates either to the veteran's service.  Further, 
as to degenerative joint disease of the left elbow, the VA 
examiner in February 1998 associated it with approaching 
middle age.  Presumptive service connection may be 
established for certain chronic diseases, including 
arthritis, that manifest themselves to a compensable degree 
within one year after separation from service.  However, the 
Board stresses that the earliest clinical evidence of 
degenerative joint disease is February 1998, almost seven 
years after the veteran's separation from active service.  As 
such, presumptive service connection is not applicable here.  
See 38 C.F.R. §§ 3.307, 3.309 (2000).

Finally, with respect to the veteran's claimed 
gastrointestinal disorder, the Board acknowledges that the 
veteran's May 1991 outprocessing examination indicates that 
the veteran had a history of diarrhea, but it was also noted 
at that time that the symptoms had stopped.  Additionally, 
but for this one reference to a history of diarrhea, the 
Board notes that the veteran's service medical records are 
completely negative for any complaints, treatment, or 
diagnoses as to the veteran's diarrhea.  Post-service, the 
clinical evidence of record reflects the veteran's history of 
diarrhea, but none of this evidence shows a relationship 
between this history and the veteran's service.  Rather, at 
most, it was noted in the May 1996 VA general medical 
examination that the veteran's history of chronic 
intermittent diarrhea was without a firm etiological 
diagnosis.  However, as to the questionable etiological 
diagnosis of the veteran's history of chronic intermittent 
diarrhea, the Board finds that the veteran's VA treatment 
records and the July 1993 Persian Gulf War Registry 
examination reflect the diagnosis of irritable bowel 
syndrome.  Moreover, the Board points out as to the veteran's 
history of chronic diarrhea is just that, a history.  The 
clinical record itself is negative for objective findings of 
diarrhea.  Accordingly, nothing of record substantiates the 
veteran's claim for service connection for his alleged 
gastrointestinal disorder.

Alternatively, considering service connection as due to an 
undiagnosed illness, the Board notes that each of the three 
alleged disorders at issue here has been attributed to a 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  The 
clinical evidence of record reflects the diagnoses of 
bronchitis, seasonal allergies, possible small airways 
obstruction, and esophageal reflux.  As to the veteran's 
esophageal reflux, the VA examiner in February 1998 stated 
that it was the cause of the veteran's chest pain, 
congestion, coughing, shortness of breath, and variable 
pulmonary functions tests.  Similarly, the veteran's claimed 
left elbow disorder has been diagnosed as bursitis and 
degenerative joint disease.  Finally, the alleged 
gastrointestinal disorder has been diagnosed as irritable 
bowel syndrome.  Accordingly, as each of the alleged 
disorders here, although apparently chronic, can be 
attributed to a known clinical diagnosis, the Board finds 
that the provisions of 38 C.F.R. § 3.317 are not met in this 
instance.  Therefore, the veteran is not entitled to service 
connection for any discussed disorder as a result of an 
undiagnosed illness.  

In summary, the Board finds that, other than the veteran's 
assertions and those of his wife, the record as a whole fails 
to substantiate the veteran's claim for service connection.  
In light of the above, then, as to all three issues on 
appeal, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Accordingly, the 
benefit of the doubt need not be applied in this instance.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 U.S.C.A. § 1110 (West 1991); 
38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 3.303, 3.317.  


ORDER

Service connection for a respiratory disorder, to include 
small airways obstruction and esophageal reflux, on a direct 
basis and as an undiagnosed illness, is denied.

Service connection for a left elbow disorder, to include 
bursitis, on a direct basis and as an undiagnosed illness, is 
denied.

Service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome, on a direct basis and as an 
undiagnosed illness, is denied.



		
	M. L. Nelsen
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

